United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                   February 23, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-60206
                             Summary Calendar



     ANDRES F. MORALES,

                                               Petitioner,

              versus

     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                               Respondent.




                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A78-600-720



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Andres F. Morales petitions for review of an order of the

Board    of   Immigration   Appeals   (BIA)   affirming   the   Immigration

Judge’s decision to deny his application for asylum and withholding

of removal under the Immigration and Nationality Act.             He argues

that the BIA erred in determining that he was not persecuted based

upon his being in a particular social group.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     This court will uphold the findings that an alien is not

eligible for asylum or withholding if those findings are supported

by substantial evidence.     Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).     Under this standard, the BIA’s determination will be

affirmed unless the “evidence compels a contrary conclusion.”

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     The   evidence   presented   to   the   BIA    does     not   compel   the

conclusion that Morales was persecuted based on his association in

a particular social group.    See Carbajal-Gonzalez, 78 F.3d at 197;

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994); Adebisi v. INS,

952 F.2d 910, 912 (5th Cir. 1992).      To be eligible for withholding

of deportation, an alien must demonstrate a “clear probability” of

persecution upon return. Faddoul, 37 F.3d at 188.            Because Morales

failed to show a well-founded fear of persecution on a protected

ground as required for asylum, he also failed to show a clear

probability of persecution as required by the more stringent

standard for withholding of deportation.           See id.

                           PETITION DENIED.




                                   2